DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks filed 01/11/2021 are acknowledged. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/12/2021 has been entered.
 

INFORMATION DISCLOSURE STATEMENT
2. 	No new Information Disclosure Statement has been submitted for review.

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

NEW  REJECTIONS
Claim Rejections- 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-2, 4-10, 14, 16-18, and 20-22 are rejected under 35 U.S.C 103 as being unpatentable over Shin et al. (U.S.  9,814,669) in view of Rollat et al. (U.S. 6,432,386) and Tanaka et al (JP2015517573B2) as evidenced by SpecialChem. 
	Shin et al. (U.S. 9,814,669) (hereinafter Shin et al.) disclose a hair cosmetic composition containing water dispersible polymers and water (column 9 lines 3-7) that form films (column 2 lines 37-40) with a Young’s modulus of about 0.1 to about 10 MPa (column 3 lines 7-10) with a glass transition temperature (Tg) ranging from about -90 °C to about 40°C (column 7 lines 55-56) and is present in amounts that overlap with the instant claims (claim 2 of Shin et al.). Shin et al. also disclose thickening agents (column 21 lines 39-51) and powders (column 25 line 17). The rheology modifying agent (thickener) can be from about .01-10 % by weight (col. 22, lines 18-22). Shin et al. does not disclose an elongation at break of >50%, nor does it specify that its powders are soft focus powders from about 1 to about 35 wt%. Claim 17 recites the total amount of all film forming polymers (not just the one primary) to the soft focus powder is a ratio however, Shin discloses other film-forming polymers that include the silicone-organic polymer compound (this is a film former as evidenced by  Sphechail Chem). 
Thus,  the total amount can be Crtoconic acid/vinyl C8-C12 isoalkyl esters/VA/Bis-vinyldimethicone Crosspolymer (col. 16, lines 41-55) . The total amounts can be from 0.5-10 % (col. 16, lines 54-63). Therefore, the total amount of film forming polymers may be 10 %. 
prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
	Rollat et al. (U.S. 6,432,386) (hereainfter Rollat et al.) disclose a cosmetic composition for the hair with at least one film forming polymer, which has an elongation at break of greater than or equal to 300% (abstract.) Rollat et al. state that “when the polymer is too brittle, the percentage of elongation at break measured on the film is low, i.e., in general less than 2%, and the hold of the hairstyle over time may not be ensured.” It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant  invention to choose an elongation at break of >50% for the films of Shin et al., because Rollat et al. disclose that large values for elongation at break ensure hold of the hairstyle.
Shin et al. does not disclose soft focus powder. Tanaka et al (JP2015517573B2) (hereinafter Tanaka et al.) disclose a cosmetic product for the hair with a soft focus powder (page 4) that “provides a soft focus effect to the composition when incorporated in prescribed amounts, i.e. it has a good covering power to minimize the occurrence of skin troubles, but with a natural finish.” Tanaka et al. state on page 4, “the preferred prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
	Column 7 of Shin et al. discloses the use of a combination of two film forming polymers, where each polymer has a different range for its glass transition temperature (column 7 lines 55-60) and the range of differences in the glass transition temperatures of Shin et al. overlaps with the instantly claimed range. Regarding instant claim 3, claim 1 of Shin et al. discloses a wt% range for their polymer which overlaps with the instantly claimed range. Regarding instant claim 4, column 7 lines 55-65 of Shin et al. disclose a combination of film forming polymers with a range of ratios that overlaps with the instantly claimed range of ratios. These ratios, combined with the weight information disclosed by Shin et al. in column 3 lines 15-20 as well as claim 1, “wherein the at least two latex polymers are present in a combined amount ranging from about 0.25% to about 3.5% by weight, relative to the weight of the composition,” lead to weight ranges for the two film forming polymers that overlap with the instantly claimed ranges.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Applicants do not define “about” in the specification thus are not limited to values only within 10 %. While Shin discloses the amount is within 10 % the value, the upper amount of Shin is combined amount of about 3.5 with “about” being defined within 10 %. This is 3.85 %. Claim 23 and (optional in claim 1) recite about 6 as the minimum which if within 20 %, given no clear definition in the specification, then this would be 4.8. However, purely arguendo assuming about means within 10 %, this would be 5.4 %. 3.85 % of shin  is close enough to 5.4 % that a prima facie obviousness still exists as both are the same polymers used for the same purpose (film formers). Absent any evidence of criticality, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious); In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of 3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.).

5.	Claims 1, 11-13 and 23 are  rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (U.S.  9,814,669) in view of Rollat et al. (U.S. 6,432,386) and Tanaka et al (JP2015517573B2) as evidenced by SpecialChem as applied to claims  1-2, 4-10, 14, 16-18, and 20-22 above, and further in view of Maitra et al. (U.S. 20070140991). 
Shin et al., Rollat et al., and Tanaka et al. have been discussed supra. Shin disclose first water dispersible film forming polymer as polyurethane-34 and second film forming acrylates copolymer. Column 7 of Shin et al. discloses the use of a combination of two film forming polymers, where each polymer has a different range for its glass transition temperature (column 7 lines 55-60) and the range of differences in the glass transition temperatures of Shin et al. overlaps with the instantly claimed range. Shin et al. also disclose thickening agents (column 21 lines 39-51) and powders (column 25 line 17). The rheology modifying agent (thickener) can be from about .01-10 % by weight (col. 22, lines 18-22). Claim 23 requires about 5 %-40%   primary film forming polymer polyurethane-34 with about 1 %-20 % acrylate film forming polymer. The minimal amount of the combination being about 6 %. Applicants do not define “about” in the specification thus are not limited to values only within 10 %. While Shin discloses the amount is within 10 % the value, the upper amount of Shin is combined amount of about 3.5 with “about” being defined within 10 %. This is 3.85 %. Claim 23 and (optional in claim 1) recite about 6 as the minimal which if within 20 %, given no clear definition in prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious); In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.).
The modified Shin et al. does not disclose the use of a pressure sensitive adhesive polymer such as polymers of 2-ethylhexyl acrylate. Maitra et al. (U.S. 20070140991) (hereinafter Maitra et al.) disclose a film forming cosmetic composition for use on hair (paragraph 27) which contains poly(2-ethylhexylacrylate) as a pressure . 

6.	Claims 1, 14, and 15 are  rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (U.S.  9,814,669) in view of Rollat et al. (U.S. 6,432,386) and Tanaka et al (JP2015517573B2) as evidenced by SpecialChem as applied to claims  1-2, 4-10, 14, 16-18, and 20-22 above, and further in view of Tospearl 150 KA microspheres”. 
Shin et al., Rollat et al., and Tanaka et al. have been discussed supra. Tanaka et al. disclose silica for use in its soft focus powder (page 4) as well as silsesquioxane crosspolymer but they do not explicitly disclose polymethylsilsequioxane powder.  .

7.	Claims 1, 18 and 19  are  rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (U.S.  9,814,669) in view of Rollat et al. (U.S. 6,432,386) and Tanaka et al (JP2015517573B2) as evidenced by SpecialChem as applied to claims  1-2, 4-10, 14, 16-18, and 20-22 above, and further in view of SIMULGELTM 600 Emulsifying-thickening polymer”. 
Shin et al., Rollat et al., and Tanaka et al. have been discussed supra. Shin et al. disclose thickeners but not acrylamide/sodium acryloyldimethyltaurate copolymer specifically. “SIMULGELTM 600 Emulsifying-thickening polymer”  (hereinafter Simulgel) discloses “Acrylamide/Sodium acryloyldimethyl taurate copolymer” (page 8) for use as a thickener in products like hair gel (page 4). Simulgel also discloses on page 2 that its product is useful for “development of gels, gel-creams and emulsions with a light, non-tacky touch.” It would have been prima facie obvious to one of ordinary skill in the art 


RESPONSE TO ARGUMENTS
8.	Applicants’ arguments have been fully considered and are not persuasive for the reasons below. Applicants argue that the references do not teach from about 5 to about 40 wt % of at least one primary film former. Applicants argue that Shin disclose from about .25 % to about 3.5 % by weight. Applicants argue that Shin defines the term about as within 10 % the indicated number. 
In response, the Examiner respectfully submits that the instant specification does not define the term “about” and thus about 5 is not limited to within 10 % the indicated number. 10 % of about 5 would read on having 4.5 % and 20 % would read on 4 %. Shin discloses about 3.5 % with a value within 10 % so could be 3.85 %.  The recitation of the “about” of the instant claims still would be considered to potentially overlap absent a clear definition of the range for “about”. Furthermore, assuming arguendo that  there is no overlap, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 
	Applicants further argue that one of ordinary skill in the art would not have a reason to combine the polymers for providing better hold for hair styling compositions of Rollat with the soft focus powders for minimizing skin troubles of Tanaka. 
 One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981 Furthermore, Tanaka mentions “mtaining the dsired hairstyle for longer period of time (page 3/11 7th paragraph). 
	Applicants argue that neither Shin, nor Tanaka discloses a weight ratio of the total amount of all film forming polymers to the amount of soft focus. 
	In response, Shin et al. and Tanaka et al. include ratios that overlap with the claimed ratios and that soft focus powder provides a soft focus effect and one would optimize the amount based on the desired soft focus effect. Ratios are disclosed in the prior art that overlap with 1:1 as claim 17 of the instant claims amounts to the total amount of all film forming polymers and not just the primary water dispersible film former. The Examiner disagrees that optimization of the weight ratio is not disclosed as optimization of soft focus powders was recognized in Tanaka for their soft focus effect and absent any evidence of chirality, one skilled in the art would optimize the amounts disclosed for the desired soft focus effect. Tanaka discloses 0.1 % to about 10 % soft focus powders in the compositions and Shin discloses 

Thus, the total amount can be Crtoconic acid/vinyl C8-C12 isoalkyl esters/VA/Bis-vinyldimethicone Crosspolymer (col. 16, lines 41-55) . The total amounts can be from 0.5-10 % (col. 16, lines 54-63). Therefore, the total amount of film forming polymers may be 10 %. 
Claim 23 requires about 5 %-40%   primary film forming polymer polyurethane-34 with about 1 %-20 % acrylate film forming polymer. The minimal amount of the combination being about 6 %. Applicants do not define “about” in the specification thus are not limited to values only within 10 %. While Shin discloses the amount is within 10 % the value, the upper amount of Shin is combined amount of about 3.5 with “about” being defined within 10 %. This is 3.85 %. Claim 23 and (optional in claim 1) recite about 6 as the minimal which if within 20 %, given no clear definition in the specification, then this would be 4.8. There would be overlap given no clear definition of “about” in the specification.  However, purely arguendo assuming about means within 10 %, this would be 5.4 %. 3.85 is close enough to 5.4 % that a prima facie obviousness still exists. Absent any evidence of criticality, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious); In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.).

CORRESPONDENCE
9	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 
/Danah Al-Awadi/                                               
Primary Examiner, Art Unit 1615